Citation Nr: 1761004	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION
 
Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant and her friend


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  The Veteran passed away in March 2011.  The appellant is the Veteran's widow.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  
 
In November 2016, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 

FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death on March 29, 2011 as sepsis due to or as a consequence of malignancy.  
 
2.  The most probative evidence of record is against a finding that the Veteran was exposed to herbicide agents during his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5 (2017).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017).

The Veteran's death certificate lists the immediate cause of death as sepsis due to or as a consequence of malignancy.  At the time of the Veteran's death he was service connected for hearing loss.  There is no allegation that the Veteran's hearing loss contributed to his death or that he developed sepsis or malignancy during service.  Instead, the Veteran's widow asserts that the Veteran was exposed to herbicide agents while serving in Korea and that as a result of this exposure he developed multiple myeloma which led to his death.  VA treatment records reflect that prior to death the Veteran was treated for multiple myeloma.

Service connection can be established for certain disorders, including multiple myeloma, when a Veteran was exposed to herbicide agents during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, the Veteran did not have service that entitles him to a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii)-(iv).  However, if the evidence otherwise sufficiently shows herbicide agent exposure in service, presumptive service connection is warranted for any diseases determined by VA to be causally related to herbicide agent exposure, including multiple myeloma.  See 38 C.F.R. § 3.309(e).  Hence the question in this case is whether the Veteran was exposed to herbicide agents during service.  The Board finds that he was not.  

Service personnel records reflect that the Veteran served in the Republic of Korea (ROK), assigned to the Second Battalion, 17th Infantry, from March 1966 to March 1967.  During his time in Korea he was given a security clearance and was a forward observer, gunner, and squad leader for the 17th Infantry.   

During the November 2016 Board hearing and in statements the appellant and her friend have asserted that the Veteran was promoted to a squad leader with security clearance qualification and that he was issued combat field equipment indicating that he was assigned to guard posts or lead Demilitarized Zone (DMZ) patrols.

Service members who also served at the DMZ, some with the 17th Infantry, in 1966 and 1967 variously attest that they witnessed defoliants sprayed on the ground or participated in the spraying of defoliants; that the defoliants, in some cases, came out of 55 gallon drum barrels with an orange stripe; and that fences and guard posts were cleared from vegetation with defoliants as demonstrated in photographs.  They attested that nearby farmers complained that the runoff from the spraying was destroying their rice patties, and that the defoliants would have been in the water, soil, and airborne dust.  The record reflects that some witnessed South Koreans who were assigned to the 17th Infantry spraying defoliant from backpacks.   

A December 1966 report entitled "Analysis of DMZ and Contiguous Operations" on vegetation control describes how defoliants were used to clear the fields for observation along the DMZ.  The report explains that chemical defoliants were normally applied by spray and that wind drifts and heavy rains could result in undesired contamination.  Another report entitled "Vegetation Control Program CY1968" reveals that in late 1963 a small amount of 2-4-D was used in selected areas such as observation posts and guard posts to clear fields of fire.  In October 1965 the 2nd U.S. Infantry Division requested that herbicides be investigated for use in controlling growth within the anti-infiltration barrier.  However, the request was denied due to the possible adverse North Korean or third-country reaction.

In October 1979 correspondence between VA and the Department of Defense (DOD) on the use of chemical herbicides in Korea, when asked if any herbicides employed by the DOD in South Vietnam between 1962 to 1970 were utilized during the same period of time at the DMZ in Korea the DOD respondent answered "Yes; however, no evidence indicates that U.S. personnel were involved in the actual application of the herbicides."  DOD further reported that it was possible U.S. personnel were exposed but not likely since the herbicides were applied by hand or trailer mounted sprayers instead of aerial spraying as in South Vietnam.  When asked for more specific information about the herbicides used and time period of use, DOD reported that the herbicides used were Agents Orange and Blue, Monuron, and 2-4-D and that from October to December 1967 test application of Monuron and 2-4-D occurred at test locations totaling 80 acres.

A report from the Eighth Army historical files reveals that in February 1967 a study on the clearance of vegetation and foliage in the DMZ area was begun.  On March 31, 1967 the plans were approved and included the use of defoliants Orange, Blue and Monuron for a one-time treatment of 18,830 acres.  Application of Monuron began in April 1967 along 200 meters of the DMZ, and continued thereafter.  

A July 2008 report from the Department of the Army reveals that according to military records herbicides were used in Korea between 1967 and 1969 along the southern boundaries of the DMZ as part of counter-infiltration operations; herbicides were applied with hand sprayers and a trailer mounted decontamination apparatus.

A May 2011 news article describes how, according to a VA document, defoliant was sprayed in South Korea from 1962 to 1970.  The article explained that in an official document sent in 2009 to a veteran suffering from the after-effects of defoliant exposure to explain about compensation and other matters, the department wrote that the defoliants Agent Orange, Agent Blue, and Monuron were sprayed between 1962 and 1970 over an area extending from below the South Korean side of the DMZ to the area of the 1st U.S. Corps command and the First ROK Army.  

The Board acknowledges the extensive research that has been presented for review.  The evidence of record reflects that herbicide agents were used in Korea in late 1963 in a small amount in selected areas.  This was two and a half years before the Veteran arrived in Korea, and there is no competent evidence that he was exposed to these herbicide agents years later.  In October 1965 an additional request to study the use of herbicides on vegetation was denied, which indicates that herbicide agents were not being used in Korea.  The earliest time thereafter when herbicide agents were documented in use along the DMZ was in April 1967, after the Veteran left Korea.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  A lay person is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, buddy statements have provided accounts concerning the application of defoliants at the DMZ.  To the extent some of the witnesses reported seeing spraying from barrels with orange markings in Korea, the witnesses are not shown to possess any expertise to be competent to determine what herbicide agents or chemicals were actually being applied.  In this regard, the presumption of service connection only applies for certain herbicide agents, such as 2,4-D.  38 C.F.R. § 3.307(a)(6).  Further, none of the witnesses actually contend that they saw the Veteran spraying or being present when defoliants were sprayed; they are statements from other veterans relating their experiences at or near the DMZ during the timeframe around when the veteran served.  In any event, the Board finds the official reports more probative than the lay statements as they record an official account and detailed history for the proposals to conduct defoliant testing and specific dates herbicide agents were used, to include the amounts and locations where the herbicide agents were applied.

In summary, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents while stationed in Korea.  Thus, the Board finds that service connection for the cause of the Veteran's death is not warranted.  





ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


